Title: To Thomas Jefferson from Richard Claiborne, 17 February 1781
From: Claiborne, Richard
To: Jefferson, Thomas



Sir
17th. Feby. 1781

Lieutenant Lambert is the Commanding Officer of a party of Men to impress the Boats on James River. It is necessary that his Men should be armed. I have referred him to your Excellency for orders in this matter, as my Commission does not authorize me to direct in any such thing. I have the instructions agreeable to your Excellencys Warrant ready.
I have the honor to be Yr. Excellency’s Obt. hble Servt,

Rd. Claiborne D Q Mr. S. V.

